Citation Nr: 1714860	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from January 1967 to December 1968 and from December 1970 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a rating higher than 50 percent for the Veteran's service-connected PTSD.

In July 2012, as support for this increased-rating claim, he testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board.  The RO in San Antonio is a satellite office of the RO in Houston, which as mentioned decided this claim and certified the appeal of this claim to the Board.

The Board remanded this claim to the RO, via the Appeals Management Center (AMC), in October 2012 and May 2016 for further development and consideration.  The AMC is now called the Appeals Management Office (AMO).


FINDING OF FACT

The Veteran's PTSD causes moderate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.125-4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in August 2007 and October 2008 letters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

VA has obtained records of treatment reported by the Veteran.  Additionally, the Veteran was provided VA examinations in October 2007, January 2012, and  October 2016 that considered his history and provided a diagnosis and assessment of his then current condition, its symptoms, and the severity of those symptoms as they relate to his social and occupational functioning.  

The Board also finds that VA has complied with the Board's previous remand instructions.  Records identified in the October 2012 and May 2016 remands have been associated with the claims file and the Veteran was given an opportunity to identify and submit additional relevant evidence. VA also provided an additional medical examination to reassess the nature, extent, and severity of his PTSD.  Therefore, the Board finds that VA has complied with the previous remand directions, certainly substantially complied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Analysis

Entitlement to service connection for PTSD was granted in a June 2005 rating decision.  A 50 percent rating was assigned effective November 18, 2004.  The  November 2007 rating decision on appeal continued the 50 percent rating.  The Veteran contends that a greater rating is warranted for his PTSD as his symptoms are more severe than what is contemplated by the current evaluation.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 


The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment", which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
Id.

After review of the evidence, the Board finds that a rating of 50 percent is warranted for the Veteran's PTSD throughout the claims period.  The Veteran has endorsed many of the symptoms specifically contemplated by the 50 percent evaluation, including disturbances of motivation and mood, difficulty establishing and maintaining relationships, memory impairment, and panic/anxiety attacks.  He also has identified more general symptoms of PTSD, including nightmares, flashbacks, irritability, intrusive thoughts, and hypervigilance.  

The Veteran's symptoms have fluctuated and varied in intensity over the years, though he has consistently reported nightmares, sleep issues, irritability, and hypervigilance  throughout the pendency of the claim.  An October 2007 contract VA examination noted that his nightmares "may happen several days in a row and then he may be free of them for a week or so."  It also described his irritability as "intermittent," taking place twice a month, and lasting for at least three or four days.  April 2008 treatment records noted that the Veteran's sleep "dramatically" improved when he began medication, as did his relationship with his wife, although he still experienced "some hypervigilance"; a May 2008 treatment record included the Veteran's report of continued sleep problems, "'mild' depression," and "being snappy."

In August 2009, the Veteran reported increased feelings of hypervigilance as well as anger, passive suicidal ideation, sleep problems, and stress.  His wife confirmed issues with anger, anxiety, and poor sleep patterns.  An October 2011 treatment record noted "resumption of nightmares and mid phase insomnia which he has suffered in the past," hypervigilance, and generalized anxiety.  A January 2012 VA examination diagnosed "mild PTSD," reporting anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. At the July 2012 Board hearing, the Veteran reported "very, very low" energy for the past six months and anxiety attacks about once a week.


The Veteran sought treatment in November 2014, at which he reported trouble sleeping, mild anxiety, and no problems with depression or concentration.  A September 2015 VA medical center evaluation recorded sleep difficulty and nightmares every other week, intrusive memories every two to three months, and persistent/exaggerated negative beliefs but found overall that the Veteran was at a "sub-threshold level" of PTSD.

In February 2016, the Veteran reported his worst symptoms were nightmares but also reported daily flashbacks.  An October 2016 VA examination classified the Veteran's occupational and social impairment as "reduced reliability and productivity" and noted symptoms of depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and inability to establish and maintain effective relationships.

A rundown of symptoms is not the end of the analysis, however.  Also important are the consequent effects of these symptoms on the Veteran's social and occupational functioning, beyond whether they are specifically listed in the criteria for a certain rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002) (The symptoms recited in the criteria in the Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."). The Board need not find all or even some of the symptoms to award a specific evaluation. Id. at 442-43.  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. See Sellers v. Principi, 372 F.3d 1318, 1326  (Fed. Cir. 2004).


Here, the Board finds that the frequency and severity of the Veteran's symptoms are more suggestive of moderate social and occupational impairment, so more commensurate with a 50 percent rating during the relevant claims period.  Throughout the claims period, the Veteran has maintained full-time employment.  The October 2007 VA contract examination stated that the Veteran "manages to do his job well" despite his nightmares, fatigue, and irritability.  It also noted that the Veteran "does not contend that the PTSD has a great influence on his work or employability."  The January 2012 VA examination also described the Veteran's work relations as "good."

With respect to social functioning, the October 2007 contract examination stated the Veteran had "occasional interference with recreation and leisurely pursuits" but was "able to maintain family role functioning," including maintaining phone contact with his siblings.  An October 2008 Vet Center evaluation noted that the Veteran was withdrawn and had no friends since his military service; it mentioned that he did attend church and maintain contact with his siblings via phone.  The Veteran has been married for fifty years.  In an August 2011 statement, the Veteran opined that his relationship with his wife was stable in part because they spent long periods of time apart; he attributed his marital problems to his PTSD symptoms.  The January 2012 VA examination reported that the Veteran had a "decent" relationship with his children, an "up and down" relationship with his wife due to his symptoms, and a "close" relationships with his 11 grandchildren.  The Veteran testified at the July 2012 Board hearing that he had an "okay" relationship with his daughters; he also mentioned that he had "very few friends."

Considering the Veteran's symptoms, their severity, the Veteran's work history, his limited non-familial social ties, and his family relationships, the Board finds the Veteran's PTSD is best evaluated as 50-percent disabling throughout the claims period.  The Board has considered whether the Veteran's PTSD warrants a 70 percent rating but finds that it does not. The criteria for a 70 percent rating require deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  


The Veteran's PTSD has impacted his mood and caused isolation affecting his ability to form and maintain relationships with others.  However, the degree and severity of his occupational and social impairment is such that he has maintained a relatively high level of functioning, including long-term employment and relationships with his immediate family.  The Veteran's judgment and thinking were consistently normal throughout the claims period, and aside from the passive suicidal ideation noted in August 2009, the record does not support suicidal or homicidal ideation.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted during the claims period.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are mere averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115  (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 



The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate. His service-connected PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411, part of the General Rating Formula for Mental Disorders. The criteria of this General Rating Formula specifically contemplate the severity of his disability.  Id.  Manifestations of his PTSD include chronic sleep impairment, flashbacks, isolation, irritability, hypervigilance, and consequent occupational and social impairment.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 50 percent rating.  Even higher evaluations are possible for psychiatric conditions, but the medical and other evidence, including the lay evidence, indicates the required manifestations are not present in this case, for the reasons and bases already discussed.  The 50 percent rating being assigned in this decision reasonably describes the Veteran's disability level and symptomatology with regards to his service-connected PTSD.  Consequently, the Board concludes that the current schedular evaluations are adequate and referral of his case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, DC 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board additionally has considered whether there is a derivative claim of entitlement to a total disability rating based on individual employability (TDIU), but finds there is not.  See Rice v. Shinseki, 22 Vet. App. 447  (2009). The Veteran has not claimed that he is unemployable because of his service-connected disabilities and this is not otherwise suggested by the evidence of record.  Indeed, to the contrary, the record indicates he has worked throughout the claims period. Thus, no consideration of a TDIU is required.



ORDER

The claim of entitlement to a rating higher than 50 percent for PTSD is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


